REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 5/12/21 has been entered in full. Claim 1 is amended; claim 77 is canceled. Claims 1 and 57-76 are pending.

Election/Restrictions
The election without traverse of sickle-cell anemia as the species of cause of hemolytic anemia in the reply filed on 5/12/21 is acknowledged. Applicants have amended claim 1 to limit the hemolytic anemia to sickle-cell disease; as such, all claims are now limited in scope to the elected species.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art has been identified that anticipates or renders obvious a method for treating a cutaneous ulcer in a subject having sickle-cell anemia, comprising administering to the subject a polypeptide comprising an amino acid sequence that is at least 85% identical to the sequence of amino acids 29-109 of SEQ ID NO: 1. While the prior art (e.g., U.S. Patent Application Publication 20110038831, published 2/17/11; cited on the 12/30/19) teaches the use of such a polypeptide for treatment of anemia, including sickle cell disease (e.g., ¶ 142), there is no teaching or suggestion that such a polypeptide will treat ulcers in such subjects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 57-76 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646